     Case 2:20-cv-00191 Document 40 Filed 08/18/20 Page 1 of 6 PageID #: 378



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


NATIONS FUND I, LLC,

                             Plaintiff,

v.                                                 CIVIL ACTION NO. 2:20-cv-00191

CUNNINGHAM ENERGY LLC,
and RYAN CUNNINGHAM,

                             Defendants and Third-Party Plaintiffs,

v.

VESTA O&G HOLDINGS, LLC,
VESTA VFO, LLC,
RICK COTT, and
JOSHUA WILLIAM COLEMAN,

                             Third-Party Defendants.



                        MEMORANDUM OPINION AND ORDER


       The Court has reviewed the Third-Party Defendants’ Motion to Dismiss or For a Stay of

Proceedings (Document 28), the Memorandum of Law in Support of Third-Party Defendants’

Motion to Dismiss or For a Stay of Proceedings (Document 29), and Cunningham Energy LLC’s

and Ryan Cunningham’s Response in Opposition to the Motion to Dismiss or For Stay of

Proceedings (Document 34). For the reasons stated herein, the Court finds that the third-party

claim should be dismissed.

       The Plaintiff, Nations Fund, alleges that Defendants Cunningham Energy and Ryan

Cunningham (collectively, “Cunningham”) breached an equipment lease and lease guaranty by
    Case 2:20-cv-00191 Document 40 Filed 08/18/20 Page 2 of 6 PageID #: 379



defaulting on payments. Cunningham filed a third-party complaint (Document 6) naming the

following Defendants: Vesta O&G Holdings, LLC, Vesta VFO, LLC, Rick Cott, and Joshua

William Coleman.

       The third-party complaint alleges that Cunningham Energy and Vesta signed a Letter of

Intent containing terms “wherein Vesta pledged to fund (i) Cunningham Energy’s operating

expenses, (ii) drilling expenses for seven new wells, and (iii) certain payable accounts” in return

for the assignment of Cunningham Energy’s oil and gas interests to Vesta’s control and a royalty

interest in the wells. (Third Party Compl. at ¶ 9.) It alleges that both parties performed some

obligations under the Letter of Intent until Vesta withdrew funding and withdrew from the

investment agreement beginning in March 2019. Cunningham contends that it relied on the

agreement with Vesta when it contracted with Nations Fund to provide drilling services.

Cunningham alleges breach of contract, asserting that “The Vesta entities and their agents

promised as part of the Vesta’s investment in Cunningham Energy oil and gas operations in West

Virginia to pay certain expenses of Cunningham Energy including amounts allegedly due

Plaintiff.” (Id. at ¶ 19.) The third-party complaint also asserts causes of action for indemnity

and contribution on the grounds that Vesta agreed to fund drilling expenses and extinguish

accounts payable and that any damages or compensation Cunningham owes to Nations Fund

resulted from the conduct of Vesta.

       In a case previously filed in this district and pending in front of the Honorable Thomas

Johnston, Cunningham alleges the same breach of the same contract(s), naming as defendants the

same individuals and entities as the third-party Defendants herein. See, Verified Complaint,

Cunningham Energy, LLC et al v. Vesta O & G Holdings, LLC, et al, Civ. Action No. 2:20-cv-61,


                                                2
    Case 2:20-cv-00191 Document 40 Filed 08/18/20 Page 3 of 6 PageID #: 380



Document 1. The causes of action include breach of contract – first LOI [letter of intent],

promissory estoppel, detrimental reliance, breach of implied duty of good faith and fair dealing,

fraud in the inducement, misrepresentation, violation of the West Virginia Uniform Securities Act,

violation of the Securities and Exchange Act, joint venture liability, piercing the corporate veil,

preliminary injunction, breach of contract – second LOI and MOU [memorandum of

understanding], fraud in the inducement – second LOI and MOU, and, in the alternative,

TRO/Preliminary/Permanent Injunction.

       Vesta moves to dismiss or stay the third-party complaint, arguing that it is duplicative of

the previously filed action pending before Judge Johnston. It contends that the two cases “involve

the same parties, same issues, and same evidence,” and that Judge Johnston has already made

substantive rulings. (Vesta Mem. at 3.) Vesta further argues that, because the case pending

before Judge Johnston seeks declaratory relief, it may more expeditiously resolve the threshold

issue of whether a valid, enforceable contract between the parties exists. It further cites the risk

of inconsistent judgments if both cases proceed, as well as the harm to the interest of judicial

economy.

       Cunningham opposes dismissal or a stay of the third-party complaint. It contends that the

third-party complaint was properly filed under the rules. Further, because the derivative claims

in the third-party complaint “arise solely from Cunningham Energy’s potential liability to

Plaintiff,” and Nations Fund is “not a party in the other federal court action,” Cunningham

contends that the third-party complaint “presents the only forum for Cunningham Energy to assert

these derivative claims for indemnity and contribution.” (Cunningham Resp. at 2.) Cunningham

argues that Vesta is estopped from seeking dismissal of the third-party complaint on the basis that


                                                 3
    Case 2:20-cv-00191 Document 40 Filed 08/18/20 Page 4 of 6 PageID #: 381



“the other federal court action provides the best avenue to adjudicate the underlying claims”

because “these same parties moved to dismiss the entirety of Cunningham Energy’s Complaint in

that action.” (Id. at 2–3.) Cunningham asserts that it is “impermissible” to seek to avoid liability

in both cases. 1 (Id. at 3.)

         Where duplicative or parallel actions are pending in multiple courts, under the “first filed”

rule, courts should “giv[e] priority to the first suit absent showing a balance of convenience in

favor of the second.” Learning Network, Inc. v. Discovery Commc'ns, Inc., 11 F. App'x 297, 300

(4th Cir. 2001) (unpublished); McJunkin Corp. v. Cardinal Sys., Inc., 190 F. Supp. 2d 874, 876

(S.D. W. Va. 2002) (Haden, C.J). The first-filed rule may be applied to claims initiated in a third-

party complaint. See, e.g., Golden Corral Franchising Sys., Inc. v. GC of Vineland, LLC, No.

5:19-CV-255-BO, 2020 WL 1312863, at *2 (E.D.N.C. Mar. 17, 2020) (transferring a duplicative

suit to the court where a previously-filed third party claim based on the same agreements was

pending). The first-filed rule is equitable and need not be followed where there is evidence of

bad faith, forum shopping, or an anticipatory filing in a less-favorable forum.              Touchstone

Research Lab., Ltd. v. Anchor Equip. Sales, Inc., 294 F. Supp. 2d 823, 826–27 (N.D.W. Va. 2003).

“Application of the first-filed rule requires a district court to dismiss, stay, or transfer a later-filed

lawsuit in deference to the earlier-filed action.” J & M Distrib., Inc., v. Hearth & Home Techs.,

Inc., No. 5:12-CV-69, 2013 WL 12131600, at *2 (N.D.W. Va. Jan. 8, 2013).

         As an initial matter, the Court, of course, rejects Cunningham’s argument that Vesta cannot

seek to dismiss this action as duplicative because it also seeks to dismiss the previously filed action

on the merits. One purpose of the first-filed rule is to ensure a single determination of the merits.



1 LOL.
                                                    4
    Case 2:20-cv-00191 Document 40 Filed 08/18/20 Page 5 of 6 PageID #: 382



Denial of liability does not preclude a party from making appropriate procedural motions, and

Vesta’s position that it did not breach an enforceable contract with Cunningham is hardly

inconsistent with its position that it should not be required to defend two identical suits.

       The Court finds that the third-party complaint is duplicative of the previously filed action

pending before Judge Johnston. The third-party complaint focuses only on those aspects of the

relationship between Cunningham and Vesta that are relevant to Nations Fund, but both the third-

party complaint and the earlier action arise from the same contractual dispute. None of the issues

that may weigh against application of the first-filed rule are applicable here, as Cunningham filed

both the first federal action and this third-party claim in the Southern District of West Virginia,

involving the same parties and counsel, and there is no indication of bad faith or gamesmanship.

Any potential recovery Cunningham could gain through the third-party complaint is available

should it prevail in the previous action, given that both actions are based on the same alleged

contractual obligations. Because the allegations and recovery sought in the earlier-filed federal

action entirely encompass those in the third-party complaint, the Court finds that a stay, transfer,

or consolidation would be futile. Accordingly, Vesta’s motion to dismiss should be granted.

       Wherefore, after thorough review and careful consideration, the Court ORDERS that the

Third-Party Defendants’ Motion to Dismiss or For a Stay of Proceedings (Document 28) be

GRANTED and that the third-party complaint (Document 6) be DISMISSED without prejudice.

The Court further ORDERS that Vesta O&G Holdings, LLC, Vesta VFO, LLC, Rick Cott, and

Joshua William Coleman be DISMISSED from this action.




                                                  5
    Case 2:20-cv-00191 Document 40 Filed 08/18/20 Page 6 of 6 PageID #: 383



       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                         ENTER:        August 18, 2020




                                            6
